        Case 4:19-cv-00713-BSM Document 14 Filed 11/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

VICTORIA M. THOMAS                                                          PLAINTIFF

v.                                4:19-CV-00713-BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                            DEFENDANT

                                        ORDER

      The proposed findings and recommendations (“recommendation”) from United States

Magistrate Judge Patricia S. Harris [Doc. No. 13] has been received. After careful review

of the record, the recommendation is adopted. The commissioner’s decision is affirmed, and

Thomas’s complaint is dismissed with prejudice.

      IT IS SO ORDERED this 16th day of November, 2020.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
